Motion for leave to appeal to the Court of Appeals granted. [See ante, p. 962.] The following question is certified in each appeal: Was the order awarding counsel fee properly made? Motion for a stay pending the hearing and determination of the appeals granted upon condition that within ten days from the entry of the order hereon appellant file an undertaking, with corporate surety, in the sum of $1,000, conditioned for the payment of all sums required to be paid by the orders appealed from; otherwise the motion for a stay is denied, without costs. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.